Citation Nr: 0324366	
Decision Date: 09/17/03    Archive Date: 09/30/03	

DOCKET NO.  95-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 3, 
1992, for a 100 percent evaluation for somatiform pain 
disorder, with residuals of low back pain.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

An August 1996 Board decision found that there was not clear 
and unmistakable error in RO decisions prior to May 1994, and 
denied an effective date prior to November 9, 1992, for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected somatiform pain disorder with residuals of 
low back pain.

The veteran appealed the Board's August 1996 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court affirmed the Board's decision holding that there 
was not clear and unmistakable error in RO decisions prior to 
May 1994, but vacated and remanded the Board's decision with 
respect to the claim of entitlement to an effective date 
earlier than November 9, 1992, for the award of a 100 percent 
evaluation for the veteran's service-connected somatiform 
pain disorder with residuals of low back pain.  

In a January 2000 decision, the Board granted an earlier 
effective date of September 3, 1992, for a 100 percent 
evaluation for the veteran's service-connected somatiform 
pain disorder with residuals of low back pain.  The veteran 
appealed this decision to the Court.  A June 2000 order of 
the Court granted a joint motion for remand, vacating and 
remanding that portion of the Board decision that denied an 
effective date earlier than September 3, 1992, for the award 
of a 100 percent rating for the veteran's service-connected 
somatiform pain disorder with residuals of low back pain.  In 
March 2001, and May 2002 decisions, the Board denied an 
effective date earlier than September 3, 1992, for a 
100 percent evaluation for the veteran's service-connected 
somatiform pain disorder with residuals of low back pain.  
The veteran appealed these decisions to the Court.  June 2001 
and February 2003 orders of the Court granted joint motions 
for remand, vacating and remanding the Board's decisions.  
Copies of the Court's orders and joint motions for remand 
have been included in the veteran's claims file.


REMAND

A determination has been made that additional due process is 
necessary in the current appeal.  Accordingly, the appeal is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  In 
particular, the RO should ensure 
compliance with VA's obligations under 
the Veterans Claims Assistance Act of 
2000, now codified at 38 U.S.C.A. § 5100 
et seq. (West 2002), as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



